Citation Nr: 1715955	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in August 2011.

This matter also is on appeal from a January 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a low back disability.  The Veteran disagreed with this decision later in January 2009.  He perfected a timely appeal in August 2011.  A Travel Board hearing was held at the RO in July 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain certain identified records for the Veteran from VA treatment facilities.  The AOJ documented its extensive efforts to attempt to obtain these records.  The Board also directed the AOJ to schedule the Veteran for examinations to determine the relationship of his bilateral hearing loss, tinnitus, and low back disability to service.  These examinations occurred in May 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss and tinnitus loss are the result of in- noise exposure in active service.

2.  The record evidence shows that the Veteran's current low back disability is not related to active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.385 (2016).  

3.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the claims of service connection for bilateral hearing loss and tinnitus, there are no further VCAAA requiremnets.  

With respect to the Veteran's claim of service connection for a low back disability, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran testified before the Board in July 2012.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has contended that he was treated at several VA facilities and at the William Beaumont Army Medical Center in approximately 1974 for his claimed disabilities.  In response to several AOJ requests for the Veteran's records sent to these facilities, they responded in January and in March 2015 that they had no records for the Veteran from that time period.  Having reviewed the record evidence, the Board concludes that records of the Veteran's alleged treatment for his claimed disabilities in approximately 1974 are not available for review and additional attempts to obtain these records would be futile.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015) (defining futile under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian.")  

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that in-service hazardous noise exposure while working in the engine room of a U.S. Navy ship caused or contributed to his current bilateral hearing loss and tinnitus.  He also contends that he injured his back during active service and this caused or contributed to his current low back disability.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis and sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Establishing service connection generally requires evidence if (1) a presently existing disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic disease during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology and (3) there is evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those diseases explicitly listed as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because a low back disability other than arthritis is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's service connection claim for a low back disability except to the extent that it includes a claim for arthritis.  In contrast, because both sensorineural hearing loss (as an organic disease of the nervous system) and tinnitus are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating those claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Hearing Loss and Tinnitu

The evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran contends that in-service hazardous noise exposure while working in the engine room of a U.S. Navy ship caused or contributed to his current bilateral hearing loss and tinnitus.  The Board agrees, finding that the evidence reasonably supports an etiological link between the Veteran's current bilateral hearing loss and tinnitus and his active service.  With respect to the Veteran's assertions that his in-service duties contributed to his current bilateral hearing loss and tinnitus, the Board notes initially that his DD Form 214 indicates that he served in the U.S. Navy and his last ship was U.S.S. BIDDLE.  The DD Form 214 also indicates that his MOS was "FN" or Fireman (Engine/Mechanical Apprentice).  Publicly available information which the Board obtained from the Internet and reviewed indicates that the in-service duties of U.S. Navy enlisted personnel serving as a Fireman (Engine/Mechanical Apprentice) included using hand and power tools while working with complex machinery, repairing, maintaining, and preserving engineering and associated equipment in preparation for underway operations, operating electrical and sound-powered communication systems, and taking part in underway replenishment (transferring fuel and supplies from ship to ship at sea).  See https://www.thebalance.com/fireman-engine-mechanical-apprentice-3345818 (last visited May 3, 2017).  The Board finds that the Veteran's reports of in-service hazardous noise exposure working in the engine room of a U.S. Navy ship to be credible because they are consistent with the facts and circumstances of his active service as a U.S. Navy fireman.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, in-service hazardous noise exposure is conceded.  

The medical evidence also supports granting the service connection claims for bilateral hearing loss and tinnitus.  His service treatment records show that his hearing was "15/15" (or within normal limits) on whispered voice hearing tests conducted in September 1967 contemporaneous to his entry on to active service in June 1967 and at his separation physical examination in March 1971.  The absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that the Veteran currently experiences bilateral hearing loss and tinnitus.  For example, his VA outpatient treatment records indicate that he has been given bilateral hearing aids and routinely has them repaired and tested by VA personnel.  On VA audiology examination in January 2008, the Veteran's complaints included bilateral hearing loss and tinnitus which he related to in-service duties as a machinist's mate in the engine room of a U.S. Navy ship.  He also complained of difficulty hearing the television and the telephone.  He reported post-service noise exposure while working at an airport.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
70
LEFT
50
50
65
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  (The Board notes parenthetically that the Veteran's speech recognition ability score in the left ear is illegible on this examination report.)  The examiner opined that it was not possible to determine the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  The examiner stated, "It is possible that high frequency hearing loss originated during service but the tests that were used would not have identified this condition.  It is equally possible that his hearing loss and tinnitus are the result of post-service occupational noise."  The diagnosis was bilateral sensorineural hearing loss.

Although the examiner began by saying an opinion would be speculative; the rationale shows that the examiner found an equal likelihood that the hearing loss resulted from in-service events or to events after service.  .

The Veteran testified at his July 2012 Board hearing that he was exposed to significant acoustic trauma while working in the engine room of a U.S. Navy ship.  See Board hearing transcript dated July 18, 2012, at pp. 12.  He also testified that he currently wore bilateral hearing aids and experienced constant bilateral tinnitus.  Id., at pp. 13-14.

In a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in May 2014, it was noted that the Veteran's complaints included difficulties with communication, especially with conversation, and some impact of his former occupational function.  He reported in-service hazardous noise exposure and post-service occupational noise exposure.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
85
LEFT
25
50
70
95
105

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 48 percent in the left ear.  The VA examiner opined that it was at least as likely as not that the Veteran's reported tinnitus was a symptom related to his bilateral hearing loss.  The rationale for this opinion was that tinnitus was known to be a symptom of hearing loss.  The examiner next opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's in-service whispered voice hearing tests showed normal hearing at his entrance and separation physical examinations and there was no positive decibel changes during active service.  The rationale also was that the Veteran's "audiological configuration falls well within the extreme 95%ile of predicted audiogram after 20 years of noise exposure (ISO-1999) yet he only served 3 years."  The diagnosis was bilateral sensorineural hearing loss.

The May 2014 VA examiner's opinion is not probative on the issue of whether the bilateral hearing loss and tinnitus are related to active service.  The examiner relied heavily on the absence of in-service complaints of, or treatment for, bilateral hearing loss or tinnitus as support for her negative nexus opinion.  It is well-settled that the absence of contemporaneous medical evidence, alone, is insufficient support for a medical nexus opinion.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The examiner also did not explain how the fact that the Veteran's "audiological configuration falls well within the extreme 95%ile of predicted audiogram after 20 years of noise exposure (ISO-1999) yet he only served 3 years" supported her negative nexus opinion.

The Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the May 2014 VA examiner's opinion, the Board finds that it is entitled to no probative value on the issue of whether the Veteran's bilateral hearing loss and tinnitus are related to active service.

The Veteran likely was exposed to hazardous noise while on active service as a U.S. Navy fireman.  His consistent statements that he had significant in-service hazardous noise exposure while working in the engine room of a U.S. Navy ship are considered credible because they were consistent with the facts and circumstances of his active service.  The medical evidence shows that he experiences current bilateral hearing loss and tinnitus and that the tinnitus is secondary to the hearing loss.  The evidence is in at lest equipoise on the question of whther the hearing loss is due to in-service noise exposure.  After resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  See also 38 C.F.R. § 3.102.

Back

The Veteran contends that he injured his low back during active service and this caused or contributed to his current low back disability.  The service treatment records show that, on periodic physical examination in September 1967; contemporaneous to his entry on to active service in June 1967; clinical evaluation of his spine was normal.  On outpatient treatment in September 1970, he complained of pain in the lower lumbar spine.  There was no history of injury.  X-rays were negative.  The impression was muscle strain.  At his separation physical examination in March 1971, clinical evaluation of the Veteran's spine again was normal.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability, but may be probative.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service VA outpatient treatment records document ongoing complaints of and treatment for a low back disability.  

The Veteran testified at his July 2012 Board hearing that he injured his low back when he fell on board the U.S.S. BIDDLE.  See Board hearing transcript dated July 18, 2012, at pp. 3.  The Veteran's wife testified that her husband constantly complained about his back problem since she had known him, including when he was on active service.  Id., at pp. 10.

On VA back (thoracolumbar spine) conditions DBQ in May 2014, the Veteran complained of chronic low back pain since an in-service injury when he fell on board U.S.S. BIDDLE.  He denied experiencing bowel, bladder, or radicular symptoms.  The examiner reviewed the claims file, including service treatment records and post-service VA treatment records.  

Physical examination showed less movement than normal, pain on movement, 5/5 muscle strength throughout, normal deep tendon reflexes throughout, normal sensation, negative straight leg raising, no radicular pain or symptoms, and no intervertebral disc syndrome.  The Veteran regularly used a walker for ambulation due to back, hip, and knee pain.  X-rays showed arthritis.  An magnetic resonance imaging (MRI) scan also showed degenerative changes.  

The examiner opined that it was less likely than not that the Veteran's current low back disability was related to active service.  The rationale was that there were no complaints or treatment for back pain prior to 2007.  The rationale also was that the Veteran's current examination showed degenerative changes in his thoracic spine although this spinal segment was not involved in the in-service injury.  The rationale further was that, following active service, the Veteran had worked as a mechanic for more than 40 years and was "at an age when degenerative changes in the spine become both clinically and radiologically become evident."  Thus, the VA examiner concluded that it was more likely that the Veteran's low back disability was related to his post-service job as a mechanic and his current age than to the acute lumbar strain which he experienced in service.  The diagnosis was lumbar strain.

In a July 2014 opinion, a different VA clinician opined that it was less likely than not that the Veteran's low back disability was related to active service.  The rationale for this opinion was that the evidence showed the Veteran experienced an acute episode of lumbar strain during active service.  The rationale also was that the Veteran's current degenerative lumbar spine changes were due to his post-service job as a mechanic and his current age.

In a September 2014 opinion, the examiner who conducted the May 2014 VA back (thoracolumbar spine) conditions examination opined again that it was less likely than not that the Veteran's low back disability was related to active service.  The rationale for this opinion was that, after the Veteran experienced acute low back strain while on active service in 1970, this problem resolved with treatment.  "Post service, his job as a mechanic would be in line with repetitive microtrauma to the lower back and cumulative load to the back which would be consistent with the findings of multiple levels of degenerative disc disease."  The rationale also was that relevant medical literature showed that cumulative low back load (CLBL) was a risk factor for experiencing low back pain and was a more consistent risk factor than "lifting and working in a flexed posture" and the Veteran had all 3 risk factors as a result of his lifetime of post-service work as a mechanic.

In a December 2014 opinion, another VA clinician opined that it was less likely than not that the Veteran's low back disability was related to active service.  The rationale for this opinion was a review of the Veteran's claims file, lay statements, and relevant medical literature.  This clinician agreed with the May and September 2014 VA clinicians' opinions.  

This evidence is against a link between a current back disability and an injury or disease in service.  Multiple VA clinicians opined in 2014 that it was less likely than not that the Veteran's current low back disability (which was diagnosed as lumbar strain) was related to active service.  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a low back disability.  In summary, the Board finds that service connection for a low back disability is not warranted.

The Board finally finds that service connection for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend, and the evidence does not indicate, that he complained of or was treated for arthritis of the low back during active service or within the first post-service year (i.e., by March 1972).  As noted elsewhere, records of the Veteran's alleged post-service treatment for a low back disability in 1974 are not available for review.  In any event, assuming for the sake of argument only that he had complained of, or been treated for, a low back disability in 1974, this still is outside the time period necessary to establish service connection for a claimed chronic disease on a presumptive basis.  Id.  Thus, service connection for arthritis of the low back on a presumptive basis is not warranted.

It is also significant that the VA facility where the 1974 treatmetn reportedly occurred; stated in March 2015 that the Veteran had not received treatment there until 2004.  VA treatment record as late as 2007 recorded numerous symptoms and disabilities, but no history of back disability

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  His relatively recent reports in this regard are competent, but of less probative weight than than the contemporaneous records showing no back complaints at the time of service discharge or for decades therafter.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now contends that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no link between a low back disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


